Citation Nr: 1543722	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to herbicide exposure.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the veteran's claims.


FINDINGS OF FACT

1. The Veteran's peripheral neuropathy of the upper and lower extremities was not present during service or for many years thereafter and is not otherwise etiologically related to herbicide exposure or otherwise to service.

2. The preponderance of the evidence is against a finding that the Veteran's currently diagnosed hearing loss is etiologically related to a disease, injury, or event in service, to include as a pre existing hearing loss aggravated in service beyond its normal progression.

3. The preponderance of the evidence is against a finding that the Veteran currently has tinnitus related to service.


CONCLUSIONS OF LAW

1. Peripheral neuropathy was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2. Hearing loss was not incurred in or aggravated by service, nor may it be presumed to be so incurred, nor was pre existing hearing loss aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).
 
3. Tinnitus was not incurred in or aggravated by service, nor may it be presumed to be so incurred. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Both the Veteran's virtual, and physical, files have been reviewed in adjudication of this claim. 

 Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

 A VCAA letter dated in September 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Further, the Veteran is represented by an experienced Veterans Service Organization who submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, service treatment records, and personnel records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4).  In this case, the Veteran was afforded a VA examination for his hearing loss and tinnitus in May 2013, discussed in detail below.  Based on the foregoing, the Board finds the examination reports and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further, while the Veteran was not provided with a VA examination regarding his peripheral neuropathy, the Board does not dispute that the Veteran has such a diagnosis, and the Veteran has not provided any medical nexus evidence regarding that disability that the Board finds would necessitate a VA examination for that claimed disability.  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



The Facts

The Veteran claims hearing loss and tinnitus as due to noise exposure in service.  The Veteran claims peripheral neuropathy as secondary to  herbicide exposure in service.

Audiological testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units. Consequently, VA practice is to convert the ASA units to ISO or ANSI units using the following conversion: For 500 Hertz  add 15 decibels, 1000 Hertz  add 10 decibels, 2000 Hertz  add 10 decibels, 3000 Hertz  add 10 decibels and 4000 Hertz  add 5 decibels.  The Board notes the presence of the word "Rudmose" over the audiometer readings at his pre-induction examination.  However, this term merely refers to the type of audiometer used, and does not reveal whether testing was performed using ASA or ANSI standards. In the absence of such indication and given that the enlistment examination was performed before the ANSI standard was adopted in November 1967, the Board presumes that the pure tone thresholds from the pre-induction examination are expressed under the previous ASA standard.

In this case, the Veteran's service pre induction examination, dated June 1967, showed (following conversion to ISO-ANSI:




HERTZ



500
1000
2000
3000
4000
RIGHT
+10
+15
+5
+35
+50
LEFT
+15
+15
+5
+25
+35

That examination also noted that the Veteran had mumps as a child.


The Veteran's June 1969 report of separation examination found pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
NA
50
LEFT
10
10
0
NA
35

The Veteran was noted to have a diagnosis of partial deafness of the right ear at that time.

The remainder of the Veteran's service records show no complaints of, or treatment for, hearing loss.  None of the Veteran's service treatment records show any complaints of, or treatment for, peripheral neuropathy or numbness of the feet or hands.

The first evidence of record showing neuropathy problems is from 2010, over thirty years after the Veteran's separation from service.  The evidence does not show that the Veteran has been diagnosed with diabetes at any time.

A VA treatment record from May 2011 showed the Veteran reporting an 18 month history of numbness in the feet and hands.  Nerve conduction testing was abnormal at that time.  Since that time, the Veteran has been treated for his numbness of the hands and feet, diagnosed as peripheral neuropathy, with medication, with minimal relief.

The Veteran received a VA examination for hearing loss and tinnitus in May 2013.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
90
85
LEFT
15
20
70
75
80

Speech audiometry revealed speech recognition ability of 80 percent in both ears.  The Veteran was diagnosed with sensorineural hearing loss in both ears, as well as tinnitus.  The examiner indicated that, in his opinion, based on a review of the Veteran's service records, and claims file, as well as an examination, and case history and medical literature, the Veteran's hearing loss was not related to service.  In support of that opinion, the examiner noted that, while noise exposure in service was highly probable, the Veteran's entrance and exit examinations were found to show no significant threshold shift.  Hearing loss was noted bilaterally at 4000 Hz.  The examiner noted that the Veteran's file did note mumps as a child, which does have a link to hearing loss.  The examiner felt that the Veteran's hearing loss did not get substantially worse in either ear in service.  The examiner also noted that the Veteran had worked post service in an occupational environment that was considered high noise.  The examiner concluded that, due to the lack of threshold shift occurring during service, it was less likely than not that the Veteran's current hearing loss was a result of noise exposure in service.  The examiner also specifically stated that the Veteran's preexisting hearing loss was not aggravated in service beyond its normal progression, due to the lack of threshold shift.  As to the Veteran's tinnitus, the examiner also indicated that it was unlikely that the Veteran's tinnitus was related to service.  In support of that opinion, the examiner indicated that, because the current hearing loss cannot be attributed to noise exposure while in service, neither can a symptom such as tinnitus, as it is often related to the noise exposure that would have caused the hearing loss.  He noted that the Veteran was exposed to noise both occupationally and recreationally post service.  Because of this, he felt it was less likely than not that the Veteran's tinnitus was related to noise exposure in service.

The Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b)  provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the Appellant bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235   (2012).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as certain neurological disorders, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.   38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

Additionally, if a Veteran was exposed to an herbicidal agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  In this context, the term "herbicidal agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicidal agent, unless there is affirmative evidence to the contrary.   The Veteran served in Vietnam from June 1968 to June 1969, and herbicide exposure is therefore presumed.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The most recent issuance added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See 75 Fed. Reg. 53,202  -16 (Aug. 31, 2010). 

During the pendency of this appeal, an amendment to the regulation replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed a note with the requirement that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013).  It was further noted that the amendment clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it does not change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences  report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a)  (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
 
After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all evidence, the Board finds that service connection is not warranted for hearing loss or tinnitus.  In this case, there is no question that the Veteran had significant hearing loss upon entry into service, as it is clearly indicated on his June 1967 preinduction examination.  Therefore, the presumption of soundness on entry into service does not apply.  

Under 38 U.S.C.A. §  1153, the question becomes whether his preexisting condition worsened in service.  If so, the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  In this regard, the Board notes that the only evidence of record suggesting a worsening during service is the Veteran's own assertions.  Significantly, however, the Veteran asserts that he did not have a hearing disability at entry into service.  As noted, this is contrary to the results of audio testing, which clearly establishes highly elevated thresholds at 4000 Hz.  The Board also notes that identical thresholds were also noted at separation in 4000 Hz, and the remaining Hz actually showed lower thresholds at separation.  The Board finds the results of contemporaneous objective testing to be far more probative than the Veteran's lay assertions decades later.  Furthermore, the VA examiner offered an opinion that the Veteran's hearing between entry and separation from service showed no significant threshold shift.  The examiner also noted the Veteran's significant exposure to noise post service, both occupationally and recreationally.  

Under these circumstances, the Board finds that the evidence does not demonstrate a worsening of the preexisting disability during service so as to warrant a presumption of aggravation.  For this reason, and as the most probative evidence of record otherwise weighs against finding that his current hearing loss disability is related to service, the claim must be denied.

Furthermore, the Board also finds that the preponderance of the evidence is against granting service connection for tinnitus.  Although the Veteran reported to the VA examiner that he had tinnitus for many years, he did not report an onset during service, and service treatment records are negative for any complaints of ringing in the ears.  In addition, the VA examiner specifically found a relationship to service unlikely.  The examiner explained that tinnitus was often associated with hearing loss, and because the examiner found the hearing loss unrelated to service, and in light of the occupational and recreational exposure to loud noise since service, his tinnitus was less likely than not related to service.

Finally, the Board finds that service connection is not warranted for peripheral neuropathy of the upper or lower extremities.  In this regard, the Board notes, as above, that the Veteran did have service in Vietnam, and therefore has presumed exposure to herbicides.  The regulations regarding presumptive service connection based on herbicide exposure for peripheral neuropathy, however, quite clearly state that, in order for this presumption to attach, the Veteran's peripheral neuropathy must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to herbicides.  The evidence of record does not show any diagnosis of, or complaints of, peripheral neuropathy until 2010, 30 years after the Veteran's separation from service.  As such, service connection cannot be granted on a presumptive basis.  This does not, however, preclude service connection on a direct basis, however, no medical evidence has been presented linking the Veteran's recent onset of peripheral neuropathy to service.  With no evidence of peripheral neuropathy in service or for many years after service, and no medical evidence having been submitted which links this disability to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this disability.  

The Board has considered the Veteran's arguments that he feels these conditions are related to service, however, as a lay person, the Board does not find he has the medical expertise necessary to make such a complex medical determination.  Although he has asserted that he has read medical treatise showing a link between herbicide exposure and peripheral neuropathy, as noted, VA regulations specifically acknowledge such a link.  However, as explained above, such link has been recognized only in cases of early-onset peripheral neuropathy.  As the Veteran is not competent to opine otherwise, and has not pointed to treatise evidence suggesting a link between delayed-onset peripheral neuropathy and herbicide exposure, the Board finds his assertions to be of no probative value.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


